Exhibit 10.52

FOURTH AMENDMENT TO SUBLEASE

THIS FOURTH AMENDMENT TO SUBLEASE (this “Fourth Amendment”), dated October 12,
2007, is entered into by and between DIADEXUS, INC., a Delaware corporation
(“Sublandlord”), and MONOGRAM BIOSCIENCES, INC., a Delaware corporation
(“Subtenant”).

RECITALS

A. Sublandlord and Subtenant entered into that certain Sublease dated June 1,
2002 (the “Original Sublease”), as amended by that certain First Amendment to
Sublease dated August 21, 2003, that certain Second Amendment to Sublease dated
October 1, 2004 and that certain Third Amendment dated August 18, 2006 (together
with the Original Sublease, the “Sublease”), pursuant to which Sublandlord
subleased to Subtenant, and Subtenant subleased from Sublandlord, certain
Sublease Premises in a building located at 343 Oyster Point Boulevard, South San
Francisco, California.

B. Capitalized terms not otherwise defined herein are used as defined in the
Sublease.

C. Sublandlord and Subtenant desire to amend the Sublease as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

AGREEMENT

1. Term. The sublease for the Section A, Section B Space and expanded premises
as defined in the third sublease shall not expire on December 31, 2007 and shall
be extended to continue in full force and effect May 20, 2011, unless sooner
terminated pursuant to any provision of the Sublease.

2. Rent. Base Rent per month effective January 1, 2008 will be as follows:

 

January 1, 2008 – December 31, 2008:

   $ 77,342

January 1, 2009 – December 31, 2009:

   $ 79,662

January 1, 2010 – December 31, 2010:

   $ 82,052

January 1, 2011 – May 20, 2011:

   $ 84,514

3. Broker. Each party hereto represents and warrants that it has dealt with no
brokers in connection with this Fourth Amendment, and shall indemnify, protect,
defend and hold the other harmless from all costs and expenses (including
reasonable attorneys’ fees) arising from a breach of the foregoing
representation and warranty.

4. Full Force and Effect. Except as expressly amended hereby, the Sublease
remains in full force and effect.

 

1



--------------------------------------------------------------------------------

5. Counterparts. This Fourth Amendment may be executed in counterparts, each of
which shall be an original, but all of which shall constitute a single
agreement.

6. Effectiveness. This Fourth Amendment shall not be effective until signed by
Master Landlord in the space set forth for that purpose below.

IN WITNESS WHEREOF, the parties here caused this Fourth Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

SUBLANDLORD:     DIADEXUS, INC.,     a Delaware corporation       By:   /s/
David Foster       Name:   David Foster       Its:   EVP & CFO SUBTENANT:    
MONOGRAM BIOSCIENCES, INC.,     a Delaware corporation       By:   /s/ Alfred
Merriweather       Name:   Alfred Merriweather       Its:   CFO

The undersigned, Master Landlord under the Master Lease, hereby consents to the
foregoing Fourth Amendment.

 

MASTER LANDLORD:     ARE-TECHNOLOGY CENTER SSF, LLC,     a Delaware limited
liability company     By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, Managing

Member

      By:  

ARE-QS CORP., a Maryland

corporation, General Partner

        By:             Name:           Its:  

 

2